Citation Nr: 1421828	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  06-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected migraine headaches from November 19, 2003 to April 1, 2007 and after January 1, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from July 1995 to March 1999, July 2000 to May 2001 and April 2007 to December 2007.  The Veteran also had periods of service with the Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2004 and June 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The September 2004 rating decision denied service connection for a low back condition and migraine headaches.  The June 2013 rating decision granted service-connection for migraine headaches and assigned a disability rating of 30 percent effective November 19, 2003.  This evaluation was discontinued from April 2007 to December 2007 based on the Veteran's return to active duty.  A disability rating of 30 percent resumed from January 1, 2008. 

In January 2011, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A low back disability has not been shown by competent clinical, or competent and credible lay, evidence to be causally related to the Veteran's active service.

2.  The Veteran's migraines are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial disability rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in January 2004. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in July 2011.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time. 

II.  Service Connection for a Low Back Disability

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records show that she was diagnosed with a mid-thoracic spine strain in May 1998, after she fell backwards down some stairs.  Two weeks later, the Veteran reported that her back was much better.  Aside from this occasion, the Veteran's service treatment records from her first period of service are silent for back complaints or treatment.  Her January 1999 separation exam was silent for notes on a back condition. 

During the Veteran's second period of active duty, the Veteran's service treatment records were silent for complaints of or treatment for a back condition.  

After her separation from her second period of service, the Veteran was diagnosed with a cervical and lumbar spine strain after being involved in a car accident in September 2001.  In November 2001, the Veteran submitted a letter from a private chiropractor that indicated that she was qualified to perform her normal military duties.  The chiropractor noted that he thought that she would recover within three to four weeks.  

VA treatment records dated February 2005 indicate that the Veteran complained of occasional low back pain.  The Veteran reported having an in-service injury.  The doctor diagnosed the Veteran with low back pain and recommended she use ibuprofen.  

During her third period of active duty, in a November 2006 Report of Medical History, the Veteran indicated that she did not have any recurrent back pain or injury.  On a concurrent examination, the Veteran's spine was noted as normal.  

In October 2008, the Veteran presented with back pain after a car accident.  X-rays were negative for a fracture or arthritis.  

In December 2008, the Veteran was diagnosed with neck and back pain status post car accident.  The Veteran was referred to physical therapy.  The Veteran reported having residual back pain from her car accident in 2001.  The Veteran reported that her October 2008 car accident increased her back and neck pain.  Later in December 2008, the Veteran reported that her mid back was hurting a little, but that her low back was better.  

In January 2009, the Veteran was discharged from physical therapy.  The therapist noted that the Veteran met the maximum level of benefit and no further follow-up was indicated.  The Veteran reported that her pain level at the end of the session was 0/10.  

In July 2011, the Veteran presented for a VA examination.  The Veteran reported that she fell and hurt her back in service and that her pain got better for a while.  In September 2001, the Veteran was in a car accident that precipitated her lower back pain.  The Veteran reported that in 2003, she got a nagging pain in her back.  The Veteran reported that she has a dull back pain.  When she lies down, she has a sharp pain that shoots down her back from the upper lumbar to the thoracic area.  The Veteran reported having pain from 5-8/10 three times month.  Each episode lasts 2-3 days.  The Veteran reported that her back pain interferes with lifting or exercising, but that she has not had to miss work from her back condition.  

On examination, there was no spasm, atrophy, guarding, pain with motion, tenderness or weakness in the cervical or thoracolumbar spine.  Flexion was to 90 degrees, extension to 28 degrees, left and right lateral flexion and rotation was to 30 degrees.  There was no objective evidence of pain on active motion.  Lasegue's sign was negative.  X-rays showed a minor left convexity, but was otherwise unremarkable.  The examiner indicated that he found no evidence of a back strain and therefore could not provide a nexus opinion.  The examiner opined that the Veteran's September 2001 car accident caused a back strain that resolved.  

In a July 2013 statement, the Veteran argued that the July 2011 VA examination was inconsistent because she reported back pain that shoots down her back when she lies down, but the examiner found no evidence of a back strain on his examination.  The Veteran also stated that she disagreed with the range of motion testing that was completed because a goniometer was not used and repetitive use testing was not completed.  

The Veteran is competent to provide lay evidence regarding her symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  However, she is not competent to diagnose back pain as a back strain, as this is requires medical training and expertise.  The Veteran alleged that her July 2011 VA examination was not adequate because the examiner did not diagnose her with a back strain, a goniometer was not used for range of motion testing and repetitive use testing was not completed.  However, a review of the July 2011 examination shows that there was no evidence of spasm, atrophy, guarding, pain with motion, tenderness or weakness in the cervical or thoracolumbar spine on examination.  Therefore, the examiner found no objective evidence of a low back strain.  The examiner, in his medical judgment, completed what was necessary for the VA examination.  The Board may assume a VA medical examiner is competent.  Id.; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  

In addition, during the period on appeal, the Veteran's VA treatment records do not contain a diagnosis of a low back condition, aside from back pain in 2005 and after her October 2008 accident.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Further, the Veteran is not competent to relate any current back pain to her in-service injury.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007).  Specifically, the Board notes that the only in-service injury was the May 1998 injury.  Subsequent this injury, the Veteran had two car accidents.  

The threshold requirement for service connection to be granted is competent medical evidence of the current disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  Here, however, the record does not show the Veteran has a diagnosis of any low back condition.  Based upon the lack of competent medical evidence of a current diagnosis, the Board concludes that the Veteran is not entitled to service connection for a low back condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a left ankle disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating for Migraines

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155  West 2002); 38 C.F.R. § 4.1. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

The Veteran is seeking a higher initial rating for his service-connected migraine headaches.  She is currently in receipt of a 30 percent disability rating, effective from November 19, 2003 to April 1, 2007 and from January 1, 2008.  The Board notes that the evaluation was discontinued from April 2, 2007 to December 31, 2007 because the Veteran returned to active duty for this period.   

38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, provides that a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  50 percent is the highest schedular rating available under this diagnostic code.

The rating criteria and the Court do not define "prostrating."  Fenderson v. West, 
12 Vet. App. 119 (1999) (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  But by way of reference, according to MERRIAM WEBSTER 'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

With these definitions and requirements in mind, and in considering the evidence in the claims file, for the reasons below, the Board finds the Veteran's migraines do not warrant a higher initial rating of 50 percent under DC 8100. 

VA treatment records show that the Veteran complained of chronic tension headaches on the left side of her head in February 2005.  The Veteran reported throbbing pain that improved with rest and BC powder.  The Veteran reported that her headaches were aggravated by stress and bright lights.  

In May 2006, the Veteran complained of a history of headaches.  In January 2006, the Veteran complained of a migraine headache over the previous 24 hours.  The Veteran complained of throbbing pain in the bilateral temple region.  The Veteran reported no improvement with Esgic, Excedrin, or Tylenol.  The Veteran reported being enrolled in school and working full time. 

In June 2008, the Veteran complained of recurrent headaches on the left side with blurred vision.  The Veteran reported getting headaches 3 times per week.  A CT scan was normal.  The Veteran was diagnosed migraine and tension headaches.   

In May 2010, the Veteran presented to the VA neurology clinic with complaints of recurrent headaches.  The Veteran reported strong, throbbing pain mostly on the left side.  The Veteran also reported throwing up.  The Veteran reported getting headaches 2-3 times per week.  The Veteran was prescribed sumatriptan for acute attacks and mirtazapine on a regular basis.  In November 2010, the Veteran was prescribed sumatriptan for acute attacks and Topamax for prophylaxis. 

In July 2011, the Veteran presented for a VA examination.  The Veteran reported getting 2 to 3 headaches a week.  She described the headaches as throbbing pain on the left side of her face.  The Veteran reported getting nausea, but no auras.  The Veteran reported that her headaches last from 3 to 24 hours.  She reported taking BC powder and sumatriptan for acute attacks and topiramate to prevent headaches.  The Veteran reported that sumatriptan makes her sleepy, so she takes BC powder when she is at work.  The Veteran reported being very sensitive to light.  The examiner noted that the Veteran gets had headaches weekly and that less than half of the attacks were prostrating.  The examiner noted that of the 2-3 headaches that the Veteran gets weekly, at least one of her headaches would cause her to have to lie down.  The Veteran reported that she missed about 2 days a month at work for her headaches.  The Veteran reported that she cannot do anything most of the time when she has headaches. 

In February 2012, the Veteran reported daily migraines.  The Veteran reported that she only refilled her prescription for topiramate once for a 90 day supply in November 2010.  The Veteran reported that her headaches were better when she took topiramate.  The doctor restarted the Veteran's prescription for topiramate.  In March 2012, the Veteran reported that her headaches were less frequent, approximately once per week. 

After a review of the evidence of record, the Board concludes that the evidence does not suggest that the Veteran's migraine disability more closely approximates the criteria for a 50 percent rating at any time during the appeals period.  In other words, the evidence of record does not support a finding that the Veteran suffers from very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

During the July 2011 VA examination, the Veteran reported that her migraines cause her to miss about two days of work per month.  The Board finds that although the Veteran's migraines cause her to miss about two days of work per month, the Veteran's migraines do not rise to the level of causing severe economic inadaptability.  While the Veteran argued that she should receive a 50 percent disability rating because she has headaches 2 to 3 times per week, the Board finds that these headaches do not all leave her with "extreme exhaustion or powerlessness" because the Veteran reported that she misses about 2 days of work per month because of her migraines.  

The Board also notes that the Veteran was able to complete a period of active duty during the period on appeal.  No treatment records indicate that the Veteran's migraines interfered with her active service, which weighs against a finding that her migraines cause severe economic inadaptability.  In addition, the Veteran's treatment records during the appeals period do not indicate that the Veteran has suffered severe economic inadaptability or that she has very frequent completely prostrating and prolonged attacks.  The Board acknowledges that the Veteran suffers from migraines, but finds that a 30 percent disability rating most closely represents the Veteran's level of disability.  Therefore, the Board concludes that a 50 percent disability rating is not warranted. 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's migraines (mainly headaches, incapacitating attacks, and nausea) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that the Veteran is currently employed and the evidence of record does not suggest that the Veteran's migraines prevent her from working.  Further consideration of TDIU is not warranted. 

In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a low back condition is denied. 

Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected migraine headaches from November 19, 2003 to April 1, 2007 and after January 1, 2008 is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


